Title: To George Washington from Brigadier General Anthony Wayne, 18 August 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fort Mont[gomer]y [N.Y.] 18th Augt 1779
        
        A deserter from the 64t British who left Stoney point last night Informs that it was reported, that a Large fleet of Shipping with troops on board had arrived at Sandy Hook, that Sixty Transports was said to be proceeding up the River—but knows nothing of the Intentions of the Enemy, they continue hard at work on their fortifications & have

enclosed them in the Rear with Pickets—& Surrounded the front with a ditch, frieze, & Abbatis, they have one block House Erected in the Rear & one of five sides began in the front Redoubt—on their Right Commanding the ferry & Approach from there to the main work.
        I shall hear further this evening from that Quarter shou’d anything Material turn up you may depend on the Earliest Intelligence. I am with true Esteem your Excellences’ most Obt Huml. Sert
        
          Anty Wayne
        
      